DETAILED ACTION
This communication is in response to the Response to Non-Final Office Action with amendments and arguments filed on October 5, 2021 and the communication from the applicant regarding a correction received on February 18, 2022. Claims 1-4 and 6 are pending and have been examined.
Applicant’s amendment filed on October 5, 2021 has been entered. 
In view of the amendment to the claims, the amendment of claims 1-4 and 6 and the cancellation of claim 5 has been acknowledged and entered.  
In view of the amendment to claim(s) 1-4 and 6 and the cancellation of claim(s) 5, the interpretation under 35 U.S.C. §112 is withdrawn.
In view of the amendment of claim(s) 1-4 and 6 and the cancellation of claim(s) 5, the rejection of claims 1-6 under 35 U.S.C. §101 is withdrawn.
In view of the amendment of claim(s) 1-4 and 6 and the cancellation of claim(s) 5, the rejection of claims 1-6 under 35 U.S.C. §103 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick de la Pena on December 7, 2021.

	Please Replace Claim 1 with – 
1. (Examiner’s Amendment) A voice output apparatus comprising:
a processor programmed to:
acquire speech of an occupant in a vehicle; 
acquire an image of the occupant of the vehicle, and perform image recognition on the acquired image of the occupant of the vehicle; 
determine whether the occupant is sleeping based on the image recognition; 
determine whether the acquired speech indicates that repetition or rephrasing of a previously outputted voice sound is required; 
in response to determining that the previously outputted voice sound requires repetition or rephrasing, classify the acquired speech as one of a plurality of types of asking, the plurality of types of asking including a third type based on the acquired speech indicating that the previously outputted voice sound was not audible; 
in response to determining that the occupant is not sleeping, classifying the acquired speech as the third type, re-output a voice sound at a higher volume than a volume of the voice sound that was previously outputted; 
and in response to determining that the occupant is sleeping and classifying the acquired speech as the third type, re-output the voice sound at a same volume as the previously outputted voice sound. 

	Please Replace Claim 3 with – 
3. (Examiner’s Amendment) The voice output apparatus according to claim 1, wherein the processor is programmed to: determine whether the acquired speech indicates that a meaning of a content of the previously outputted voice sound is not understood; 
first type of the plurality of types of asking based on the acquired speech indicating that the previously outputted voice sound is not understood, and in response to classifying the acquired speech as the first type, re-output another voice sound that rephrases a content of the previously outputted voice sound.

	Please Replace Claim 4 with – 
4. (Examiner’s Amendment) The voice output apparatus according to claim 1, wherein the processor is programmed to: determine whether the acquired speech indicates that the previously outputted voice sound is missed; 
classify the acquired speech as a second type of the plurality of types of asking based on the acquired speech indicating that the previously outputted voice sound is missed; 
and in response to classifying the acquired speech as the second type, re-output the voice sound based on the voice sound output immediately before the acquired speech. 

	Please Replace Claim 6 with – 
6. (Examiner’s Amendment) A voice output method comprising: 
a first acquisition step of acquiring a speech of an occupant in a vehicle; 
a second acquisition step of acquiring an image of the occupant of the vehicle, and performing image recognition on the acquired image of the occupant of the vehicle; 
a first determination step of determining whether the acquired speech indicates that repetition or rephrasing of a previously outputted voice sound is required
; a second determination step of determining whether the occupant is sleeping 
based on the image recognition
; in response to determining that the previously outputted voice sound requires repetition or rephrasing, classify the acquired speech as one of a plurality of types of asking
, the plurality of types of asking including a third type 

; in response to determining that the occupant is not sleeping and classifying the acquired speech as the third type, re-output a voice sound at a higher volume than a volume of the voice sound that was previously outputted
; and in response to determining that the occupant is sleeping and classifying the acquired speech as the third type, re-output the voice sound at a same volume as the previously outputted voice sound.

Reasons for Allowance
Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Yamamoto (U.S. Pat. App. Pub. No. 2017/0103757, hereinafter Yamamoto) discloses a voice output apparatus comprising (The system and method embodied in the "speech interaction apparatus for performing an interaction with a user”; Yamamoto, ¶¶ [0016]): a processor programmed to ("The speech recognition unit 101 obtains a user’s speech to a speech collection device, such as a microphone"; Yamamoto, ¶¶ [0020]): acquire speech of… [a user] ("The speech recognition unit 101 obtains a user’s speech to a speech collection device, such as a microphone"; Yamamoto, ¶¶ [0020]); determine whether the acquired speech indicates that repetition or rephrasing of a previously outputted voice sound is required ("The intention determination unit 102 {determination unit} receives the recognition result text, speech start time, and prosody information from the speech recognition unit 101, and determines whether or not the speech {the acquired speech} includes an interrogative intention on the basis of the recognition result text. When the recognition result text is a term or phrase which indicates a question, such as: “Eh?”, “What’s that?”, “Huh?”, or “Uh?”; the intention determination unit 102 determines that the user’s speech includes an interrogative intention," thus Yamamoto, ¶¶ [0021]); in response to determining that the previously outputted voice sound requires repetition or rephrasing, classify the acquired speech as one of a plurality of types of asking ("The intention determination unit 102 determines that the user’s speech includes an interrogative intention," thus the intention determination unit {determination unit} determines whether the speech collected from the speech recognition unit {the acquired speech} includes an interrogative intent {is asking for repetition or rephrasing}.; Yamamoto, ¶¶ [0021]). 
Wolverton (U.S. Pat. App. Pub. No. 2014/0136187, hereinafter Wolverton) further discloses acquire speech of an occupant in a vehicle (“The vehicle personal assistant 112 intelligently considers human-generated inputs 102... [which] are generated by or derived from vehicle sensors 106"; Wolverton, ¶¶ [0037]); acquire an image of the occupant of the vehicle ("the vehicle personal assistant 112 processes and responds to conversational spoken natural language (voice) inputs 152, but it may consider other input forms that may be generated by the user" and "To process other forms of human-generated inputs 102, the input monitor 128 includes similarly suitable software-based algorithms and methods. For example, gestures 154, gaze 156, touch 158, and facial features or expressions 160 can be captured and recorded by an in-vehicle camera (or multiple such cameras),... multi-camera sensor systems for user gaze tracking... [and] real-time human action recognition methods, such as those that use two- or three-dimensional digital images or video, {images of the occupant(s) of the vehicle}"; Wolverton, ¶¶ [0039], [0050]), and perform image recognition on the acquired image of the occupant of the vehicle ("A number of different human-generated inputs 102 may be involved in a dialog between a person and the vehicle personal assistant 112. Generally, the vehicle personal assistant 112 processes and responds to conversational spoken natural language (voice) inputs 152, but it may consider other input forms that may be generated by the user, alternatively or in addition to the voice inputs 152. Wolverton, ¶¶ [0039]); determine whether the occupant is sleeping based on the image recognition (Discloses using "facial features or expressions" to determine "whether the user appears alert, sleepy, or agitated"; Wolverton, ¶¶ [0039]).
However, Yamamoto and Wolverton fail to teach or suggest “the plurality of types of asking including a third type based on the acquired speech indicating that the previously outputted voice sound was not audible; in response to determining that the occupant is not sleeping, classifying the acquired speech as the third type, re-output a voice sound at a higher volume than a volume of the voice sound that was previously outputted; and in response to determining that the occupant is sleeping and classifying the acquired speech as the third type, re-output the voice sound at a same volume as the previously outputted voice sound.”
Hence, none of the cited prior art of record teaches or makes obvious the combination of limitations as recited in the independent claims. More specifically, the limitation of “the plurality of types of asking including a third type based on the acquired speech indicating that the previously outputted voice sound was not audible; in response to determining that the occupant is not sleeping, classifying the acquired speech as the third type, re-output a voice sound at a higher volume than a volume of the voice sound that was previously outputted; and in response to determining that the occupant is sleeping and classifying the acquired speech as the third type, re-output the voice sound at a same volume as the previously outputted voice sound” is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657